Name: Political and Security Committee Decision (CFSP) 2016/2255 of 7 December 2016 on the acceptance of third States' contributions to the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/2/2016)
 Type: Decision
 Subject Matter: international security;  Africa;  cooperation policy;  European construction;  Europe
 Date Published: 2016-12-15

 15.12.2016 EN Official Journal of the European Union L 340/59 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/2255 of 7 December 2016 on the acceptance of third States' contributions to the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/2/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (1), Whereas: (1) Pursuant to Article 8(2) of Decision (CFSP) 2016/610, the Council authorised the Political and Security Committee to take the relevant decisions on the acceptance of proposed contributions by third States to the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA). (2) In accordance with the recommendation by the EU Mission Commander of EUTM RCA on a proposed contribution from the Republic of Serbia and the advice provided by the European Union Military Committee in that regard, that contribution should be accepted and considered to be significant. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Third States' contributions 1. The contribution from the Republic of Serbia to EUTM RCA is accepted and considered to be significant. 2. The Republic of Serbia is exempted from financial contributions to the budget of EUTM RCA. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 December 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 104, 20.4.2016, p. 21.